Citation Nr: 1401755	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for a low back disorder.

(The issues of entitlement to service connection for a skin disorder, and residuals of cranial trauma secondary to arteriosclerotic heart disease are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1953 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the April 2007 rating decision, the RO treated the appealed issues as original claims for benefits, despite having sent Veterans Claims Assistance Act of 2000 (VCAA) notice in January 2005 correctly identifying the foot and stomach claims as claims to reopen.  As discussed below, the issues are properly characterized as they have been identified on the first page of this decision.  

The Board also observes that the Veteran never submitted a substantive appeal concerning the three issues presently before on appeal.  The RO, however, has effectively treated the claims as timely appealed, including the issuance of the September 2013 supplemental statement of the case, and the November 2013 certification of the appeal to the Board.  As such, VA has waived any objection to the timeliness of the substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009) (holding that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says.").  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection foot, stomach, and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A September 1999 rating decision declining to reopen claims of entitlement to service connection for stomach and foot disorders became final when the Veteran, notified of his appellate rights, did not submit either new and material evidence or a notice of disagreement within a year of being notified of that decision.

2.  Evidence received subsequent to the September 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disorder.

3.  Evidence received subsequent to the September 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a foot disorder.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision declining the Veteran's request to reopen claims for entitlement to service connection for stomach and foot disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claims of entitlement to service connection for stomach and foot disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is set forth at 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the fact that the April 2007 rating decisions improperly considered the foot and stomach disorders as original claims, the Board must still find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

VA most recently denied entitlement to service connection for stomach and foot disorders in September 1999.  Since that decision VA has received evidence of current stomach disorders (gastroesophageal reflux and a history of peptic ulcer disease), and a current foot disorder (bilateral callosities).  As such, the evidence raises a reasonable possibility of substantiating the claim, in that, the Veteran now has current diagnoses in addition to the in-service diagnoses and treatment of similar stomach and foot disorders, such as those identified at the time of the Veteran's October 1973 retirement examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, the claim is reopened.  Id.  (The regulation creates a low threshold, "enabling rather than precluding reopening.") 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a foot disorder is reopened.  


REMAND

The issues of entitlement to service connection for stomach, foot, and low back disorders must be remanded for development.  Initially, it is apparent that additional private treatment records for the Veteran's stomach disorder may be available.  A May 2002 treatment note indicates that the Veteran was treated for peptic ulcer disease in 1988 at the San Pablo Hospital.  Although VA has previously attempted to obtain treatment records from the San Pablo Hospital, VA has not yet attempted to obtain these treatment records.  These records should be obtained, if available.  

VA must provide examinations to determine the nature and etiology of the Veteran's stomach, foot, and low back disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has currently-diagnosed stomach, foot, and low-back disorders, and was treated for similar disorders  while in service.  Hence, medical examinations addressing the etiologies of the current disabilities are warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Veteran provide a completed release form authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed disorders, including treatment records from San Pablo Hospital from 1988 regarding peptic ulcer disease.

After the Veteran has signed the appropriate releases, any identified records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for VA examinations to address the nature and etiology of any stomach, foot, and/or low back disorder which has been diagnosed at any time since January 2005.  The examiner must review the claims file, this remand, and all relevant records in the Virtual VA system.  The ensuing report must indicate that such a review occurred.

With regard to each diagnosed disorder the examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disability began during service, is related to an event, injury, or diagnosis in service, or is otherwise related to service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she must indicate why such an opinion would be speculative.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that all examiners documented their consideration of records stored on Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


